Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 15-16, 20-21 and 26-27 are pending. 
Response to Arguments
Applicant presents the following arguments in the June 14, 2022 amendment:
Shan does not disclose, establishing the correspondence relationship between a designated query keyword and one or more potential demands which are related to the intention of the search behavior based on the user's historical behavior data related to the designated query keyword, (Page 9, lines 4-10).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's
arguments. Regarding applicant's remarks stating that “establishing the correspondence relationship between a designated query keyword and one or more potential demands which are related to the intention of the search behavior based on the user's historical behavior data related to the designated query keyword,” Shan discloses the user may designate a part of a document or an entire document as a first linguistic item. The user may then leverage the search engine 108 to find other document parts or documents that are related to the first linguistic item, (see Shan: Para. 0040 and 0044). Each link represents the semantic relationship between two linked synsets. The WordNet resource can store a similarity measure for each pairing of words in its ontology. The similarity measure describes the extent of semantic relatedness between the words, (see Shan: Para. 0059-0060). Each comparison module can compute the semantic relationship (e.g., similarity) between the query Q and a documents D as a cosine similarity measure, (see Shan: Para. 0096 and 0106). Query answer pairs prior to the training operation, and/or in an on-demand manner during the training operation, (see Shan: Para. 0058, 0059, 0060, 0064 and 0069). The search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040). The user-behavioral data in that repository 122 provides historical records of queries submitted by users. The relationship and similarity is used by using machine learning, the semantic search engine provides the potential words that are associated based on the user's historical behavior is taken to develop a similarity and relationship for the potential demand, (see Shan: Para. 0055, 0056 and 0062). Therefore, the applicant's claim concept is similar to what Shan discloses. The applicant should please carefully consider the concepts that Shan discloses as it discloses user-behavioral data which is related to the intention of the search behavior. Shan also discloses that historical records of queries were submitted by users, which is indicated by actions of clicking or not clicking. Based on the user behavior or the historical user behavior, Shan furthermore discloses data obtained by using a training process, which involves machine learning algorithm or artificial intelligence algorithm/deep learning algorithm that indicates application for to predict the user’s search term or query keywords (designated query keywords). The reason that these training models are used is to establish the relationship between the designated keyword/the predicting outcome to the potential demands or the possible results. The keyword is the input query or context information that identifies a context that the user entered in the query. The purpose of the training model, as Shan specifies, is the use of the user’s behavioral historical data to predict to establish and designate keyword searches to predict the potential possible results/possible demand. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the June 14, 2022 amendment:
the combination of Zeng, Tang, Chang do not discuss, obtaining a query keyword; obtaining a search result according to the query keyword; obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demand§ is pre-established before obtaining the query keyword; clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page, (Page 6-9, lines 1-20). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, regarding applicant's Arguments/Remarks filed on
June 14, 2022 with respect to independent claim(s) 1, 15 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Regarding applicant's remarks stating that “obtaining a query keyword; obtaining a search result according to the query keyword; obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demand§ is pre-established before obtaining the query keyword; clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page,” The arguments are now rejected by newly cited art 'US 2008/0104061 A1 Rezaei' as explained in the body of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaei (US 2008/0104061 A1, hereinafter Rezaei), in view of Shan et al. (US 2016/0042296 A1, hereinafter Shan). 
Regarding independent claim(s) 1, Rezaei discloses a computer-implemented searching method, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword (Rezaei discloses organize web pages, the related problem of searching auxiliary databases and merging the results obtained from different such databases in meaningful ways has lagged behind. The query can be made using variations of state of the art keyword based text querying, including but not limited to keyword query, phrase query, and proximity query. A set of keywords, one or more URLs and domains, and/or a set of documents. A search engine first pulls top webpages related to those keywords from a proprietary index as well as other search engines, (see Rezaei: Para. 0021-0028 and 0029-0035). Note: Rezaei teaches a query keyword used in a search engine will yield relevant results. This reads on the claim concepts a computer-implemented searching method, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword);
obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword (Rezaei discloses users typing search keywords into search engine search boxes, and for indirectly is a webpage user is browsing or a web service user using. keywords or other search terms or a text file or webpage are directly specified by the user or indirectly provided by user behavior. The relationship between the concepts are then retrieved from concept relationship repository. The information is further enriched by optionally pulling click-through and bidding information of these concepts and prior history of user's activities. Further processing according to the present invention and previous history of a user, yields a personalized grouping of user intention unique to each user or set of users, (see Rezaei: Para. 0028-0032 and 0039-0043). Note: Rezaei discloses that search engines or web pages use keywords that a user puts in with the search and that is their demand. Furthermore, the examiner’s reading of designated query keyword is the relationship between the search term used or demand that the user input into the search and the associated responses would already have the same search term or demand associated as the designated keyword for the product or place the user is searching for. This reads on the claim concepts of obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword) and 
one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demands is pre-established before obtaining the query keyword (Rezaei discloses user intention defined herein is a number of groupings of concepts, where each such grouping covers one aspect of the topic that the user could be looking for, when he uses a particular query phrase or keywords. The users have more relevant contents with high diversity to match users' potential intentions. Once a user clicks on a sponsored link, it is important that the content of the landing or the destination site matches the intention of the users, (see Rezaei: Para. 0026-0031). The keyword lists or a text or description or URL is passed to the system and a list of related concepts divided based on their topics is returned. The region of interest for the query is then created in step 104 by matching the top concepts and their relationships from a concept relations repository or is calculated in real time from the top pages returned. The web page to a region of interest of top concepts and their relationships, and thus, generating potential intentions of users reading the webpage. The intention-based content matching algorithm according to the present invention. The user intentions relevant to their products and services. Note: Rezaei discloses that based on the algorithm being used, the demand that the user puts into the search engine (keyword request) the designated keywords are already associated with the service or product the user is searching for. Those designated keywords are already associated with the search query therefore they are already pre-established with the service or product search, (see Rezaei: Para. 0031-0035 and 0037-0049). This reads on the claim concepts of one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demands is pre-established before obtaining the query keyword); 
clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page (Rezaei discloses this information can be further enriched optionally by pulling contents from top search engines and other categorized and vertical searches and doing real time concept extraction and clustering using state of the art semantic and structural clustering methods. The grouping can be done using any traditional graph or text clustering. Based on the application, in step 106, relevant information or records are pulled from the categorized database like advertisement, or categorized shopping related data.  The query can be made using variations of state of the art keyword based text. Overall results returned to the users have more relevant contents with high diversity to match users' potential intentions. Note: clustering of concepts and extraction of relevant phrases from the top pages returned by different search engines, (see Rezaei: Para. 0025-0031, 0035-0036, 0039-0043 and 0049). This reads on the claim concepts of clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page), 
However, Rezaei does not appear to specifically disclose wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword; obtaining historical demands of the designated query keyword according to the user's historical behavior data; according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword; and establishing the correspondence relationship between the designated query keyword and the one or more potential demands. 
In the same field of endeavor, Shan discloses wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword (Shan discloses query answer pairs prior to the training operation, and/or in an on-demand manner during the training operation, {see Shan: Para. 0058, 0059, 0060, 0064 and 0069). The search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040). The user-behavioral data in that repository 122 provides historical records of queries submitted by users. The relationship and similarity is used by using machine learning, the semantic search engine provides the potential words that are associated based on the user's historical behavior is taken to develop a similarity and relationship for the potential demand, {see Shan: Para. 0055, 0056 and 0062). This reads on the claim concept of wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword);
obtaining historical demands of the designated query keyword according to the user's historical behavior data (sampling user-behavioral data from the repository 122, to produce sampled user behavioral data. The first sampling module 502 may perform this sampling in any manner, e.g., by randomly selecting a subset of historical data maintained in the repository, (see Shan: Para. 0055, 0056, 0062). Data (associated with the unrelated terms) in an on-demand manner during the training process, (see Shan: Para. 0069). The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040 and 0044). This reads on the claim concept of obtaining historical demands of the designated query keyword according to the user's historical behavior data; according to the historical demands, obtaining the potential demand corresponding to the designated query keyword (the search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user which involve historical and user's behavioral data, (see Shan: para. 0040-0049). This reads on the claim concept of obtaining historical demands of the designated query keyword according to the user's historical behavior data);  
according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword (Shan discloses the user-behavioral data in that repository 122 provides historical records of queries submitted by users, together with an indication of actions that the users made in response to submitting those queries. The input query may represent any input linguistic item, such as one or more keywords specified by the user. The user's behavioral data is learned based on the user's prior searches that behavioral data is saved in a repository that provides historical records, in other words a history submitted by the searcher. The search engine uses designated words and using machine learning the semantic search engine will be able to give the user the potential demands using the potential query keywords that are corresponding, (see Shan: Para. 0040-0060). This reads on the claim concept of according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword); and   
establishing the correspondence relationship between the designated query keyword and the one or more potential demands (the user may designate a part of a document or an entire document as a first linguistic item. The user may then leverage the search engine 108 to find other document parts or documents that are related to the first linguistic item, (see Shan: Para. 0040 and 0044). Each link represents the semantic relationship between two linked synsets. The WordNet resource can store a similarity measure for each pairing of words in its ontology. The similarity measure describes the extent of semantic relatedness between the words, (see Shan: Para. 0059-0060). Each comparison module can compute the semantic relationship (e.g., similarity) between the query Q and a documents D as a cosine similarity measure, (see Shan: Para. 0096 and 0106). This reads on the claim concept of establishing the correspondence relationship between the designated query keyword and the one or more potential demands).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result within relationship between query keyword with the relevance value of Rezaei in order to have incorporated the user-behavioral provides historical records of queries, as disclosed by Shan, since these mechanisms are directed Custom objects and some standard objects have an associated history object that tracks changes to an object record. Data categories are used to classify records. When using a search engine user often get an almost endless list of web pages ordered in different way depending on the ranking algorithm that the search engine uses. In order to overcome this, an increased interest in user search queries was raised. Each time a user submit a query, a large amount of data is stored, that can be used for getting insight into what the user actually searches for. Mapping user queries to a specific topic can bring many improvements both in efficiency and effectiveness of a search engine. Finding similarity of users is another issue. Several measures have been introduced to measure the similarity of users by comparing them among themselves. The cluster centers are obtained, user similarity to clusters can be calculated. Figuring out what words and phrases your potential customers are using in search engines is a matter of keyword research. Semantic Search can simplify query building, because it is supported by automated natural language processing programs i.e. using Latent Semantic Indexing - a concept that search engines use to discover how a keyword and content work together to mean the same thing. Search engines were lexical: the search engine looked for literal matches of the query words, without understanding of the query's meaning and only returning links that contained the exact query. By using regular keyword search, a document either contains the given word. Using the latest insights from NLP research, it is possible to train a Language Model on a large corpus of documents. Afterwards, the model is able represent documents based on their "semantic" content. In particular, this includes the possibility to search for documents with semantically similar content. To create a system with semantic 'thinking' developers use machine learning. They provide the program with a significant amount of data to study the semantic search machine learning models. Then, the system looks for programmed relations and learns how to find the needed synonyms to further provide users with valid results. The most significant advantage of semantic engines is that they will always return a relevant SERP. Even if there are no entries that are a 100% match to the query, the system will still fetch the records that are related to the semantic keywords. Incorporating the teachings of Shan into Rezaei would produce generating a model on the basis of user-behavioral data and knowledge data. In one case, the user-behavioral data identifies queries submitted by users, together with selections made by the users in response to the queries. The knowledge data represents relationships among linguistic items, as expressed by one or more structured knowledge resources, as disclosed by Shan, (see Abstract). 
Regarding independent claim(s) 15, Rezaei discloses a device, comprising one or more processors; a memory; one or more programs stored in the memory and configured to implement a searching method when executed by the one or more processors, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword (Rezaei discloses a random access memory (RAM) or other dynamic storage device, coupled to bus 604 for storing various information as well as instructions to be executed by processor, (see Rezaei: Para. 0054). Organize web pages, the related problem of searching auxiliary databases and merging the results obtained from different such databases in meaningful ways has lagged behind. The query can be made using variations of state of the art keyword based text querying, including but not limited to keyword query, phrase query, and proximity query. A set of keywords, one or more URLs and domains, and/or a set of documents. A search engine first pulls top webpages related to those keywords from a proprietary index as well as other search engines, (see Rezaei: Para. 0021-0028 and 0029-0035). Note: Rezaei teaches a query keyword used in a search engine will yield relevant results. This reads on the claim concepts of a device, comprising one or more processors; a memory; one or more programs stored in the memory and configured to implement a searching method when executed by the one or more processors, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword);   
obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword (Rezaei discloses users typing search keywords into search engine search boxes, and for indirectly is a webpage user is browsing or a web service user using. keywords or other search terms or a text file or webpage are directly specified by the user or indirectly provided by user behavior. The relationship between the concepts are then retrieved from concept relationship repository. The information is further enriched by optionally pulling click-through and bidding information of these concepts and prior history of user's activities. Further processing according to the present invention and previous history of a user, yields a personalized grouping of user intention unique to each user or set of users, (see Rezaei: Para. 0028-0032 and 0039-0043). Note: Rezaei discloses that search engines or web pages use keywords that a user puts in with the search and that is their demand. Furthermore, the examiner’s reading of designated query keyword is the relationship between the search term used or demand that the user input into the search and the associated responses would already have the same search term or demand associated as the designated keyword for the product or place the user is searching for. This reads on the claim concepts of obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword) and 
one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demands is pre-established before obtaining the query keyword (Rezaei discloses user intention defined herein is a number of groupings of concepts, where each such grouping covers one aspect of the topic that the user could be looking for, when he uses a particular query phrase or keywords. The users have more relevant contents with high diversity to match users' potential intentions. Once a user clicks on a sponsored link, it is important that the content of the landing or the destination site matches the intention of the users, (see Rezaei: Para. 0026-0031). The keyword lists or a text or description or URL is passed to the system and a list of related concepts divided based on their topics is returned. The region of interest for the query is then created in step 104 by matching the top concepts and their relationships from a concept relations repository or is calculated in real time from the top pages returned. The web page to a region of interest of top concepts and their relationships, and thus, generating potential intentions of users reading the webpage. The intention-based content matching algorithm according to the present invention. The user intentions relevant to their products and services, (see Rezaei: Para. 0031-0035 and 0037-0049). Note: Rezaei discloses that based on the algorithm being used, the demand that the user puts into the search engine (keyword request) the designated keywords are already associated with the service or product the user is searching for. Those designated keywords are already associated with the search query therefore they are already pre-established with the service or product search. This reads on the claim concepts of one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demands is pre-established before obtaining the query keyword); 
clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page (Rezaei discloses this information can be further enriched optionally by pulling contents from top search engines and other categorized and vertical searches and doing real time concept extraction and clustering using state of the art semantic and structural clustering methods. The grouping can be done using any traditional graph or text clustering. Based on the application, in step 106, relevant information or records are pulled from the categorized database like advertisement, or categorized shopping related data.  The query can be made using variations of state of the art keyword based text. Overall results returned to the users have more relevant contents with high diversity to match users' potential intentions. Note: clustering of concepts and extraction of relevant phrases from the top pages returned by different search engines, (see Rezaei: Para. 0025-0031, 0035-0036, 0039-0043 and 0049). This reads on the claim concepts of clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page), 
However, Rezaei does not appear to specifically disclose wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword; obtaining historical demands of the designated query keyword according to the user's historical behavior data; according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword; and establishing the correspondence relationship between the designated query keyword and the one or more potential demands. 
In the same field of endeavor, Shan discloses wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword (Shan discloses query answer pairs prior to the training operation, and/or in an on-demand manner during the training operation, {see Shan: Para. 0058, 0059, 0060, 0064 and 0069). The search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040). The user-behavioral data in that repository 122 provides historical records of queries submitted by users. The relationship and similarity is used by using machine learning, the semantic search engine provides the potential words that are associated based on the user's historical behavior is taken to develop a similarity and relationship for the potential demand, {see Shan: Para. 0055, 0056 and 0062). This reads on the claim concept of wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword);
obtaining historical demands of the designated query keyword according to the user's historical behavior data (sampling user-behavioral data from the repository 122, to produce sampled user behavioral data. The first sampling module 502 may perform this sampling in any manner, e.g., by randomly selecting a subset of historical data maintained in the repository, (see Shan: Para. 0055, 0056, 0062). Data (associated with the unrelated terms) in an on-demand manner during the training process, (see Shan: Para. 0069). The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040 and 0044). This reads on the claim concept of obtaining historical demands of the designated query keyword according to the user's historical behavior data; according to the historical demands, obtaining the potential demand corresponding to the designated query keyword (the search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user which involve historical and user's behavioral data, (see Shan: para. 0040-0049). This reads on the claim concept of obtaining historical demands of the designated query keyword according to the user's historical behavior data);  
according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword (Shan discloses the user-behavioral data in that repository 122 provides historical records of queries submitted by users, together with an indication of actions that the users made in response to submitting those queries. The input query may represent any input linguistic item, such as one or more keywords specified by the user. The user's behavioral data is learned based on the user's prior searches that behavioral data is saved in a repository that provides historical records, in other words a history submitted by the searcher. The search engine uses designated words and using machine learning the semantic search engine will be able to give the user the potential demands using the potential query keywords that are corresponding, (see Shan: Para. 0040-0060). This reads on the claim concept of according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword); and   
establishing the correspondence relationship between the designated query keyword and the one or more potential demands (the user may designate a part of a document or an entire document as a first linguistic item. The user may then leverage the search engine 108 to find other document parts or documents that are related to the first linguistic item, (see Shan: Para. 0040 and 0044). Each link represents the semantic relationship between two linked synsets. The WordNet resource can store a similarity measure for each pairing of words in its ontology. The similarity measure describes the extent of semantic relatedness between the words, (see Shan: Para. 0059-0060). Each comparison module can compute the semantic relationship (e.g., similarity) between the query Q and a documents D as a cosine similarity measure, (see Shan: Para. 0096 and 0106). This reads on the claim concept of establishing the correspondence relationship between the designated query keyword and the one or more potential demands).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result within relationship between query keyword with the relevance value of Rezaei in order to have incorporated the user-behavioral provides historical records of queries, as disclosed by Shan, since these mechanisms are directed Custom objects and some standard objects have an associated history object that tracks changes to an object record. Data categories are used to classify records. When using a search engine user often get an almost endless list of web pages ordered in different way depending on the ranking algorithm that the search engine uses. In order to overcome this, an increased interest in user search queries was raised. Each time a user submit a query, a large amount of data is stored, that can be used for getting insight into what the user actually searches for. Mapping user queries to a specific topic can bring many improvements both in efficiency and effectiveness of a search engine. Finding similarity of users is another issue. Several measures have been introduced to measure the similarity of users by comparing them among themselves. The cluster centers are obtained, user similarity to clusters can be calculated. Figuring out what words and phrases your potential customers are using in search engines is a matter of keyword research. Semantic Search can simplify query building, because it is supported by automated natural language processing programs i.e. using Latent Semantic Indexing - a concept that search engines use to discover how a keyword and content work together to mean the same thing. Search engines were lexical: the search engine looked for literal matches of the query words, without understanding of the query's meaning and only returning links that contained the exact query. By using regular keyword search, a document either contains the given word. Using the latest insights from NLP research, it is possible to train a Language Model on a large corpus of documents. Afterwards, the model is able represent documents based on their "semantic" content. In particular, this includes the possibility to search for documents with semantically similar content. To create a system with semantic 'thinking' developers use machine learning. They provide the program with a significant amount of data to study the semantic search machine learning models. Then, the system looks for programmed relations and learns how to find the needed synonyms to further provide users with valid results. The most significant advantage of semantic engines is that they will always return a relevant SERP. Even if there are no entries that are a 100% match to the query, the system will still fetch the records that are related to the semantic keywords. Incorporating the teachings of Shan into Rezaei would produce generating a model on the basis of user-behavioral data and knowledge data. In one case, the user-behavioral data identifies queries submitted by users, together with selections made by the users in response to the queries. The knowledge data represents relationships among linguistic items, as expressed by one or more structured knowledge resources, as disclosed by Shan, (see Abstract).
  Regarding independent claim(s) 16, Rezaei discloses a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to implement a searching method when said one or more programs are executed by the apparatus, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword (Rezaei discloses instructions may be read into volatile memory 606 from another computer-readable medium, such as persistent storage device. A random access memory (RAM) or other dynamic storage device, coupled to bus 604 for storing various information as well as instructions to be executed by processor, (see Rezaei: Para. 0054-0057). Organize web pages, the related problem of searching auxiliary databases and merging the results obtained from different such databases in meaningful ways has lagged behind. The query can be made using variations of state of the art keyword based text querying, including but not limited to keyword query, phrase query, and proximity query. A set of keywords, one or more URLs and domains, and/or a set of documents. A search engine first pulls top webpages related to those keywords from a proprietary index as well as other search engines, (see Rezaei: Para. 0021-0028 and 0029-0035). Note: Rezaei teaches a query keyword used in a search engine will yield relevant results. This reads on the claim concepts of a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to implement a searching method when said one or more programs are executed by the apparatus, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword);  
obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword (Rezaei discloses users typing search keywords into search engine search boxes, and for indirectly is a webpage user is browsing or a web service user using. keywords or other search terms or a text file or webpage are directly specified by the user or indirectly provided by user behavior. The relationship between the concepts are then retrieved from concept relationship repository. The information is further enriched by optionally pulling click-through and bidding information of these concepts and prior history of user's activities. Further processing according to the present invention and previous history of a user, yields a personalized grouping of user intention unique to each user or set of users, (see Rezaei: Para. 0028-0032 and 0039-0043). Note: Rezaei discloses that search engines or web pages use keywords that a user puts in with the search and that is their demand. Furthermore, the examiner’s reading of designated query keyword is the relationship between the search term used or demand that the user input into the search and the associated responses would already have the same search term or demand associated as the designated keyword for the product or place the user is searching for. This reads on the claim concepts of obtaining a demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword) and 
one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demands is pre-established before obtaining the query keyword (Rezaei discloses user intention defined herein is a number of groupings of concepts, where each such grouping covers one aspect of the topic that the user could be looking for, when he uses a particular query phrase or keywords. The users have more relevant contents with high diversity to match users' potential intentions. Once a user clicks on a sponsored link, it is important that the content of the landing or the destination site matches the intention of the users, (see Rezaei: Para. 0026-0031). The keyword lists or a text or description or URL is passed to the system and a list of related concepts divided based on their topics is returned. The region of interest for the query is then created in step 104 by matching the top concepts and their relationships from a concept relations repository or is calculated in real time from the top pages returned. The web page to a region of interest of top concepts and their relationships, and thus, generating potential intentions of users reading the webpage. The intention-based content matching algorithm according to the present invention. The user intentions relevant to their products and services, (see Rezaei: Para. 0031-0035 and 0037-0049). Note: Rezaei discloses that based on the algorithm being used, the demand that the user puts into the search engine (keyword request) the designated keywords are already associated with the service or product the user is searching for. Those designated keywords are already associated with the search query therefore they are already pre-established with the service or product search. This reads on the claim concepts of one or more potential demands, the potential demand being related to an intention of the search behavior, wherein the correspondence relationship between the designated query keyword and the one or more potential demands is pre-established before obtaining the query keyword); 
clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page (Rezaei discloses this information can be further enriched optionally by pulling contents from top search engines and other categorized and vertical searches and doing real time concept extraction and clustering using state of the art semantic and structural clustering methods. The grouping can be done using any traditional graph or text clustering. Based on the application, in step 106, relevant information or records are pulled from the categorized database like advertisement, or categorized shopping related data.  The query can be made using variations of state of the art keyword based text. Overall results returned to the users have more relevant contents with high diversity to match users' potential intentions. Note: clustering of concepts and extraction of relevant phrases from the top pages returned by different search engines, (see Rezaei: Para. 0025-0031, 0035-0036, 0039-0043 and 0049). This reads on the claim concepts of clustering the search result under the demand of the query keyword; outputting the clustered search result under the demand, in a designated area in a search result page), 
However, Rezaei does not appear to specifically disclose wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword; obtaining historical demands of the designated query keyword according to the user's historical behavior data; according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword; and establishing the correspondence relationship between the designated query keyword and the one or more potential demands. 
In the same field of endeavor, Shan discloses wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword (Shan discloses query answer pairs prior to the training operation, and/or in an on-demand manner during the training operation, {see Shan: Para. 0058, 0059, 0060, 0064 and 0069). The search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040). The user-behavioral data in that repository 122 provides historical records of queries submitted by users. The relationship and similarity is used by using machine learning, the semantic search engine provides the potential words that are associated based on the user's historical behavior is taken to develop a similarity and relationship for the potential demand, {see Shan: Para. 0055, 0056 and 0062). This reads on the claim concept of wherein before obtaining the demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the one or more potential demands, the method further comprises: obtaining user's historical behavior data related to the designated query keyword);
obtaining historical demands of the designated query keyword according to the user's historical behavior data (sampling user-behavioral data from the repository 122, to produce sampled user behavioral data. The first sampling module 502 may perform this sampling in any manner, e.g., by randomly selecting a subset of historical data maintained in the repository, (see Shan: Para. 0055, 0056, 0062). Data (associated with the unrelated terms) in an on-demand manner during the training process, (see Shan: Para. 0069). The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040 and 0044). This reads on the claim concept of obtaining historical demands of the designated query keyword according to the user's historical behavior data; according to the historical demands, obtaining the potential demand corresponding to the designated query keyword (the search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user which involve historical and user's behavioral data, (see Shan: para. 0040-0049). This reads on the claim concept of obtaining historical demands of the designated query keyword according to the user's historical behavior data);  
according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword (Shan discloses the user-behavioral data in that repository 122 provides historical records of queries submitted by users, together with an indication of actions that the users made in response to submitting those queries. The input query may represent any input linguistic item, such as one or more keywords specified by the user. The user's behavioral data is learned based on the user's prior searches that behavioral data is saved in a repository that provides historical records, in other words a history submitted by the searcher. The search engine uses designated words and using machine learning the semantic search engine will be able to give the user the potential demands using the potential query keywords that are corresponding, (see Shan: Para. 0040-0060). This reads on the claim concept of according to the historical demands, obtaining the one or more potential demands corresponding to the designated query keyword); and   
establishing the correspondence relationship between the designated query keyword and the one or more potential demands (the user may designate a part of a document or an entire document as a first linguistic item. The user may then leverage the search engine 108 to find other document parts or documents that are related to the first linguistic item, (see Shan: Para. 0040 and 0044). Each link represents the semantic relationship between two linked synsets. The WordNet resource can store a similarity measure for each pairing of words in its ontology. The similarity measure describes the extent of semantic relatedness between the words, (see Shan: Para. 0059-0060). Each comparison module can compute the semantic relationship (e.g., similarity) between the query Q and a documents D as a cosine similarity measure, (see Shan: Para. 0096 and 0106). This reads on the claim concept of establishing the correspondence relationship between the designated query keyword and the one or more potential demands).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result within relationship between query keyword with the relevance value of Rezaei in order to have incorporated the user-behavioral provides historical records of queries, as disclosed by Shan, since these mechanisms are directed Custom objects and some standard objects have an associated history object that tracks changes to an object record. Data categories are used to classify records. When using a search engine user often get an almost endless list of web pages ordered in different way depending on the ranking algorithm that the search engine uses. In order to overcome this, an increased interest in user search queries was raised. Each time a user submit a query, a large amount of data is stored, that can be used for getting insight into what the user actually searches for. Mapping user queries to a specific topic can bring many improvements both in efficiency and effectiveness of a search engine. Finding similarity of users is another issue. Several measures have been introduced to measure the similarity of users by comparing them among themselves. The cluster centers are obtained, user similarity to clusters can be calculated. Figuring out what words and phrases your potential customers are using in search engines is a matter of keyword research. Semantic Search can simplify query building, because it is supported by automated natural language processing programs i.e. using Latent Semantic Indexing - a concept that search engines use to discover how a keyword and content work together to mean the same thing. Search engines were lexical: the search engine looked for literal matches of the query words, without understanding of the query's meaning and only returning links that contained the exact query. By using regular keyword search, a document either contains the given word. Using the latest insights from NLP research, it is possible to train a Language Model on a large corpus of documents. Afterwards, the model is able represent documents based on their "semantic" content. In particular, this includes the possibility to search for documents with semantically similar content. To create a system with semantic 'thinking' developers use machine learning. They provide the program with a significant amount of data to study the semantic search machine learning models. Then, the system looks for programmed relations and learns how to find the needed synonyms to further provide users with valid results. The most significant advantage of semantic engines is that they will always return a relevant SERP. Even if there are no entries that are a 100% match to the query, the system will still fetch the records that are related to the semantic keywords. Incorporating the teachings of Shan into Rezaei would produce generating a model on the basis of user-behavioral data and knowledge data. In one case, the user-behavioral data identifies queries submitted by users, together with selections made by the users in response to the queries. The knowledge data represents relationships among linguistic items, as expressed by one or more structured knowledge resources, as disclosed by Shan, (see Abstract).
Claims 5-6, 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaei (US 2008/0104061 A1, hereinafter Rezaei), in view of Shan et al. (US 2016/0042296 A1, hereinafter Shan) and in view of Zeng et al. (US 2006/0026152 A1, hereinafter Zeng).  
Regarding dependent claim(s) 5, the combination of Rezaei and Shan discloses the method as in claim 1. However, the combination of Rezaei and Shan do not appear to specifically disclose wherein the obtaining the demand of the query keyword comprises: according to the search result, obtaining a potential demand to which the search result belongs, as the potential demand of the query keyword.
In the same field of endeavor, Zeng discloses wherein the obtaining the demand of the query keyword comprises: according to the search result, obtaining a potential demand to which the search result belongs, as the demand of the query keyword (search results are received in the form of a ranked list of documents. The documents are analyzed for potential topic identification by clustering co-occurring words as keywords. At 304, keyword clustering begins by counting the cooccurrences of word pairs. Each cluster forms a potential interesting topic, since the keywords of a topic have to be frequent and central; that is, keywords appear frequently in documents that are relevant to the topic, and co-occur frequently with other keywords of the same topic, (see Zeng: Para. 0033-0041 and 0089). This reads on the claim concept of wherein the obtaining the demand of the query keyword comprises: according to the search result, obtaining a potential demand to which the search result belongs, as the demand of the query keyword).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result within relationship between query keyword with the relevance value of Rezaei and Shan in order to have incorporated the relevant topics, as disclosed by Zeng, since these mechanisms are directed to users of search engines (e.g., web search engines) are often forced to sift through a long ordered list of search results in the form of documents, snippets, or text fragments, a time-consuming and inconvenient prospect in order to identify relevant topics inside the results. Existing search engines such as Google™, Yahoo™, and MSN™ often return a review the list and examine the titles and (short) snippets sequentially in order to identify their desired results. Given a query and a ranked list of documents (typically a list of titles and snippets) returned by a certain search engine, salient phrases are extracted and ranked as candidate cluster names, based on a regression model that learns from human labeled training data. The documents are assigned to relevant salient phrases to form candidate clusters, and the final clusters are generated by merging these candidate clusters. Words are first clustered based on their co-occurrences and each cluster forms a potentially interesting topic. Documents related to the same topic usually share a common vocabulary. Keywords are chosen and then clustered by counting co-occurrences of pairs of keywords. Documents are assigned to relevant topics based on the feature vectors of the clusters. The clusters are ranked according to their salience scores, thus, the more likely clusters required by users are ranked higher. The present invention, the clustering methodology is suited for Web search results clustering because of the efficiency in identifying relevant clusters for Web users. Short and readable cluster names are generated that enable users to quickly identify the topics of a specified cluster. Incorporating the teachings of Zeng into Rezaei and Shan would produce a clustering architecture that dynamically groups the search result documents into clusters labeled by phrases extracted from the search result snippets. Documents related to the same topic usually share a common vocabulary. The words are first clustered based on their co-occurrences and each cluster forms a potentially interesting topic. Keywords are chosen and then clustered by counting co-occurrences of pairs of keywords, as disclosed by Zeng, (see Abstract).  
Regarding dependent claim(s) 6, the combination of Rezaei and Shan discloses the method as in claim 5. However, the combination of Rezaei and Shan do not appear to specifically disclose wherein the step of, according to the search result, obtaining a potential demand to which the search result belongs, as the demand of the query keyword comprises: obtaining a search demand to which the search result belongs, according to the search result; and obtaining the demand of the query keyword according to the search demand.
In the same field of endeavor, Zeng discloses wherein the step of, according to the search result, obtaining a potential demand to which the search result belongs, as the demand of the query keyword comprises: obtaining a search demand to which the search result belongs, according to the search result (search result clustering and naming in accordance with the present invention. Generally, the search result clustering problem is reformalized as a salient phrase ranking problem. Search results are received in the form of a ranked list of documents. At 202, phrases are extracted from the documents and ranked as candidate cluster names using a trained regression model, (see Zeng: Para. 0033, 0034 0041 and 0043). That maps an input attribute vector, x = (x1, x2, x3, x4, xn), to a confidence that the input belongs to a class, (see Zeng: Para. 0035 and 0078). This reads on the claim concept of wherein the step of, according to the search result, obtaining a potential demand to which the search result belongs, as the demand of the query keyword comprises: obtaining a search demand to which the search result belongs, according to the search result); and 
obtaining the demand of the query keyword according to the search demand (Given a query and the ranked list of search results, a whole list of titles and snippets is parsed, all possible phrases (n-grams) are extracted from the contents, and several properties are calculated for each phrase, e.g., phrase frequencies, document frequencies, and phrase length for search result clustering, (see Zeng: Para. 0030, 0041 and 0048). This reads on the claim concept of obtaining the demand of the query keyword according to the search demand). 
Regarding dependent claim(s) 20, claims 20 is a device claim that corresponds to the method of dependent claim 5. Therefore, claim 20 is rejected for at least the same reasons as the method of dependent claim 5.
Regarding dependent claim(s) 21, claims 21 is a device claim that corresponds to the method of dependent claim 6. Therefore, claim 21 is rejected for at least the same reasons as the method of dependent claim 6. 
Regarding dependent claim(s) 26, claims 26 is a computer storage medium claim that corresponds to the method of dependent claim 5. Therefore, claim 26 is rejected for at least the same reasons as the method of dependent claim 5.
Regarding dependent claim(s) 27, claims 27 is a computer storage medium claim that corresponds to the method of dependent claim 6. Therefore, claim 27 is rejected for at least the same reasons as the method of dependent claim 6. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164